Mr. Justice Walker delivered the opinion of the Court: Appellants filed in the McHenry circuit court a petition for a writ of mandamus, against the county board, to compel it to appropriate $4100, the half of the cost of constructing a bridge across Fox river, in the town of McHenry. On a hearing, the relief was refused, and the. petition dismissed. The case was thereupon removed to and heard in the Appellate Court for the Second District, where the judgment of the circuit court was affirmed, and the case is brought to this court by appeal. Appellants claim that the proceeding is under the 110th section of the Eoad and Bridge law. (Sess. Laws 1879, p. 281.) It provides, that when it shall be necessary to construct a bridge in any town where it would be an unreasonable burthen to it, and the cost of which will be more than can be raised in one year by ordinary taxes for bridge purposes in such town, the commissioners of highways desiring to build such bridge shall present a petition to the county board of the county in which such town is situated, praying for an appropriation to aid in building such bridge, and the board shall, when one-half of the necessary funds have been provided by such town, appropriate the other half: “Provided, all unexpended surplus of any appropriation that may be granted by the county under the provisions of this section shall be paid back into the treasury. And all funds provided to be raised under this section shall be expended by and under the joint control of the commissioners of highways of the town asking such aid, and two persons appointed by the county board granting the same. ” The 110th section does not authorize the county board to pay one-half the cost of bridges already built and paid for by ■towns, without reference to the requirements of that section. In this case it does not appear that the town authorities did anything under that section, but built and paid for the bridge out of funds provided by the town. To have rendered the county liable the commissioners should, on ascertaining the cost of the bridge, have applied to the county board for aid before proceeding to build the bridge. This the statute requires. The towns may borrow money to build such a bridge, under the power granted by the 111th section. From what appears in the record the commissioners seem to have acted under that section, as they complied with its requirements in voting to issue bonds to raise money to build the bridge. Not only so, but the election was held, and the vote was to issue $7500 of bonds, when it was intended to build a bridge to cost no more than $8000. From this action of the town it is manifest the town acted without the intention of compelling the county to furnish aid for the purpose. . In fact there is no act which shows any intention of looking to the county for such aid. The circuit court committed no error in refusing the relief, nor did the Appellate Court in affirming its judgment. The judgment of the Appellate Court is affirmed. Judgment affirmed.